UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6091



JARMAL JOHNSON,

                                            Petitioner - Appellant,

          versus


RONALD HUTCHINSON, Assistant Warden,

                                             Respondent - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(CA-03-2884-RDB)


Submitted:   September 16, 2005           Decided:   October 4, 2005


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jarmal Johnson, Appellant Pro Se.      John Joseph Curran, Jr.,
Attorney General, Mary Ann Rapp Ince, OFFICE OF THE ATTORNEY
GENERAL OF MARYLAND, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Jarmal Johnson seeks to appeal the district court’s order

denying his motion to alter or amend the judgment pursuant to Fed.

R. Civ. P. 59(e), following his unsuccessful petition under 28

U.S.C. § 2254 (2000).          An appeal may not be taken from the final

order in a habeas corpus proceeding unless a circuit justice or

judge    issues     a   certificate      of    appealability.            28    U.S.C.

§ 2253(c)(1) (2000); see Reid v. Angelone, 369 F.3d 363, 370 (4th

Cir. 2004).       A certificate of appealability will not issue absent

“a substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2000).          A prisoner satisfies this standard

by demonstrating that reasonable jurists would find that his

constitutional      claims     are   debatable    and     that   any   dispositive

procedural rulings by the district court are also debatable or

wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).              We have independently reviewed the

record   and     conclude     that   Johnson   has   not    made   the    requisite

showing.       Accordingly, we deny a certificate of appealability and

dismiss the appeal.          We dispense with oral argument because the

facts    and    legal   contentions     are    adequately    presented         in   the

materials      before   the    court    and    argument    would   not        aid   the

decisional process.

                                                                          DISMISSED


                                       - 2 -